— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1975, which affirmed a decision of a referee which sustained initial determinations of the Industrial Commissioner holding claimant ineligible to accumulate any effective days in the statutory weeks ending on April 28, 1974 and June 9, 1974 because she had earnings in excess of $75 in each of those statutory weeks; holding claimant ineligible for benefits on May 23 and 24 because she was paid for vacation days for which no benefits are payable; charging claimant with an overpayment of $41.25 in benefits ruled to be recoverable; and holding that claimant willfully made false statements to obtain benefits by reason of which a forfeiture of 20 effective days were imposed in reduction of her future benefit rights. Claimant’s assertions that her false certifications, which resulted in payments to her which were unauthorized under sections 523 and 591 of the Labor Law, were innocent errors and in no manner willful misrepresentations, raised questions of fact and credibility which are for the board to determine, and its determination must be upheld when supported by substantial evidence (Matter of Roth [Catherwoodj, 34 AD2d 1081; Matter of Juris [Catherwood], 33 AD2d 852). The record provides such evidence, and we must affirm. Decision affirmed, *700without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.